While our own case of State ex rel. Union Machinery  SupplyCo. v. Thompson, 99 Wn. 478, 169 P. 980, is not directly in point, it leans toward the minority rule as laid down inElizabethtown, L.  B.S.R. Co. v. Ashland  C. St. R. Co.,94 Ky. 478, 22 S.W. 855, which is that, under no circumstances, will a party be permitted to retain an advantage gained in violation of the terms of an injunction. The only effective process for purging a contempt of an injunctive order is to restore thestatus quo as was done in State ex rel. Union Machinery Supply Co. v. Thompson, supra. This is an original proceeding in this court, and such an order should be entered here.
I dissent.
BEALS, J., concurs with BLAKE, J.
                       ON PETITION FOR REHEARING.                     [En Banc. September 29, 1941.]